 KAPLAN. SICKING. HESSEN, ETCKaplan, Sicking, Hessen, Sugarman, Rosenthal &Zientz and Sharon Dranow, and Office andProfessional Employees International Union,Local Union No. 128, Party in Interest. Case12-CA-8245July 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn February 7, 1980, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedbelow.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Kaplan, Sicking, Hessen, Sugarman, Rosenthal &Zientz, Miami, Florida, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Recognizing Office and Professional Em-ployees International Union, Local Union No. 128,as the exclusive representative of any of its em-ployees for the purposes of collective bargaining,unless and until said labor organization has beenduly certified by the National Labor RelationsBoard as the exclusive representative of such em-ployees."2. Substitute the following for paragraph 2(a):"(a) Withdraw and withhold all recognition fromOffice and Professional Employees InternationalUnion, Local Union No. 128, as the exclusive rep-resentative of its employees for the purposes of col-lective bargaining unless and until the said labororganization has been duly certified by the Nation-al Labor Relations Board as the exclusive repre-sentative of such employees."3. Substitute the attached notice for that of theAdministrative Law Judge.250 NLRB No. 65APPENDIXNOTICE To EMPI OYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides were permittedto submit evidence, the National Labor RelationsBoard has ordered us to post this notice:WE WILL NOT recognize Office and Profes-sional Employees International Union, LocalUnion No. 128, as the exclusive representativeof any of our employees, unless and until it hasbeen duly certified by the National Labor Re-lations Board as the exclusive representative ofour employees.WE WILL NOT apply to any of our employ-ees any agreement, oral or written, with thatlabor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights set forth in Section7 of the National Labor Relations Act.WE WILL withdraw and withhold recogni-tion from Office and Professional EmployeesInternational Union, Local Union No. 128,unless and until it has been duly certified bythe National Labor Relations Board as the ex-clusive representative of our employees.KAPLAN, SICKING, HESSEN, SUGAR-MAN, ROSENTHAL & ZIENTZDECISIONSTATEMENT OF THE CASEROBERT A. GIANNAsI, Administrative Law Judge:This case was heard in Coral Gables, Florida, on May 17and 18 and June 19, 1979. The complaint, which issuedon January 29, 1979, alleges that Respondent violatedSection 8(a)(2) and (1) of the National Labor RelationsAct, as amended, by "providing legal advice and repre-sentation in labor relations matters" to Office and Profes-sional Employees International Union, Local Union No.128 (hereafter the Union), which admittedly representsits clerical employees, and by recognizing, bargaining,and entering into and enforcing a contract with a unionwhich is "not legally competent to represent its employ-ees because [it] has retained the Respondent as its legalcounsel." Respondent denies the essential allegations inthe complaint and also denies that the Board has jurisdic-tion over its operations.'I The origin of this dispute was a charge filed by Sharon DranoA, asecretary in Respondent's law firm, on June 19, 1978, alleging that Re-spondent had violaled Sec 8(a)2) and (I) of the Act by dominating theUnion, interfering with its operations, and contributing financial andContinued483 DECISIONS OF NATIONAL LABOR RELATIONS HOARDThe parties submitted proposed findings and conclu-sions and supporting memoranda.Based on the entire record in this case, including thetestimony of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE LABOR OGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.II. THE BUSINESS OF THE EMPLOYERRespondent is a Florida professional service corpora-tion with an office and principal place of business locatedin Miami, Florida, where it is engaged in the practice oflabor law, primarily representing unions. Respondentalso has an office in West Palm Beach, Florida. In thecourse and conduct of its operations during a representa-tive l-year period, Respondent has had gross revenues inexcess of $250,000 and has purchased goods and servicesin excess of $50,000 from national firms. Accordingly, Ifind that Respondent is an employer within the meaningof Section 2(2), (6), and (7) of the Act.Respondent argues that the Board should not take ju-risdiction over its operations because it is a law firm en-gaged in the practice of labor law representing unionsand because all of its employees are confidential employ-ees and thus not employees within the meaning of theAct. I reject Respondent's contentions.A. The FactsThe great majority of Respondent's practice involveslabor law which includes legal representation extendedto: (a) unions, in every aspect of their relationships withemployers, with each other, with governmental agencies,and with their members; (b) jointly administered trustfunds such as health and welfare funds, pension funds,and apprenticeship and training funds; (c) employees, inworkmen's compensation claims, social security claims,or other types of employment-related proceedings; and(d) union members, in the processing of their individualproblems.In addition, Respondent represents individuals who arenot affiliated with unions, serving as counsel in personalinjury actions or employment-related cases (e.g., work-men's compensation, social security, or other types of re-other support to it On July 31, 1978, the charge was amended to add theallegation that Respondent had violated Sec. 8(a)(4) of the Act by dis-criminating against Dranow because she had filed the earlier charge. Ap-parently. another charge (Case 12-CA-8372) was filed with respect toDranow's subsequent discharge by Respondent in September 1978.Much of the pending matter was disposed of before the instant com-plaint issued by an out-of-Board settlement which resulted in the with-drawal of all pending charges by Dranow. The withdrawal request wasdated October 20. 1978 A "rider" to the withdrawal request stated thatthe pending charges (Cases 12-CA-8245 and 12-CA-8372) were with-drawn, except insofar as they alleged that Respondent violated the Actby performing legal services for and representing the Union. The Region-al Director approved the withdrawal request, but stated that "[t]he8(a)(2) and (1) portion remains pending for further processing" The lan-guage of the complaint, which issued on January 29. 1979, makes It clearthat the Regional Director limited his allegations to the issue specified inthe rider to the withdrawaltirement or disability claims). Respondent also serves ascounsel in family law matters (e.g., probate questions, di-vorce actions, etc.) and in criminal law proceedings, butthese matters are generated primarily by union clients ortheir members and comprise only a small percentage ofits income.Respondent has been in existence as a professional as-sociation since 1969. At all times since such date, JosephH. Kaplan has occupied the positions of president andmanaging officer and has served as Respondent's regis-tered agent. Richard A. Sicking has been, at all timesmaterial herein, secretary-treasurer of the professional as-sociation, while the office of vice president was held byThomas J. Dorsey prior to October 1, 1978, and byArnold D. Hessen at all times since October 1, 1978.Respondent employs a total of 12 attorneys-2 in itsWest Palm Beach office and 10 in its Miami office; oneother attorney is designated "of counsel" to the firm. Re-spondent also employs a total of 14 secretaries of differ-ing skills, responsibilities, and seniority, 2 of whom areassigned to the West Palm Beach office where they areunder the direct supervision of that office's manager, At-torney Gerald Rosenthal. Other individuals employed bythe professional association in its Miami office includeone bookkeeper-office manager, one law clerk, four para-legals, one paralegal/investigator, one receptionist, onegeneral employee (maintenance man/messenger), onepart-time cleanup person, and one part-time generaloffice employee.B. Discussion and AnalysisIt is well settled that Congress, in passing the LaborAct, intended to, and did, vest in the Board the fullestjurisdictional breadth constitutionally permissible underthe commerce clause. N.L.R.B. v. Reliance Fuel Oil Cor-poration, 371 U.S. 224, 226 (1963). In exercising its dis-cretionary jurisdiction, the Board initially declined totake jurisdiction over law firms.2However, after an in-tervening Supreme Court decision, the Board reconsid-ered the matter and decided, in Foley, Hoag & Eliot, 229NLRB 456 (1977), to assert jurisdiction over law firms asa class. As indicated above, Respondent's gross revenuefigures come within the Board's expressed discretionaryjurisdictional standards for law firms. See Camden Re-gional Legal Services, Inc., 231 NLRB 224 (1977).Respondent does not contest the Board's assertion ofjurisdiction over law firms as a general matter, but onlyinsofar as the Foley case applies to the assertion of juris-diction over labor law firms. In this connection, Re-spondent asserts that its employees are all confidentialemployees and thus outside the scope of the Act. Re-spondent cites cases holding that confidential employeesare not employees within the meaning of Section 2(3) ofthe Act.3It also points out that a minority of the Boardin Foley noted that the employees of labor law firmsmight have significant and unique confidential relation-Bodle. Fogel. Julber, Reinhardt d Rothchild, 206 NLRB 512 (1973): See The B. F Goodrich Co., 115 NLRB 722, 724 (1956); NL.R.B vBell Aeropauce Co., 416 U.S 267, 283 (1974): Westinghoust Electric Corpo-ration v N.L.R.B., 398 F.2d 669, 670 (6th Cir 1968); N.L R B. v Wheel-ing Electric Corporation, 444 F.2d 783 (4th Cir. 1971).484 KAPL.AN, SICKING(i, HESSEN, EFCships with their employer or with the law firm's clients.(229 NLRB at 457, fn. 12). These considerations do not.in my view, require the Board to withhold its jurisdic-tion in this case.First of all, some of the unit employees-albeit a smallnumber-are clearly not confidential employees. Re-spondent employs at least two maintenance people.There is no discernible confidential relationship in theemployment of these employees. Respondent apparentlyargues that these employees are confidential employeesbased upon Kaplan's testimony that the maintenance manwas responsible for filing, among other duties, and there-fore had access to Respondent's file containing the col-lective-bargaining agreement.This argument is without merit. The Board held inFord Motor Company, 66 NLRB 1317 (1946), and B. F.Goodrich, supra, that, for an employee to be consideredconfidential for purposes of the Act, he must "assist andact in a confidential capacity to persons who formulate,determine, and effectuate management policies in thefield of labor relations." Respondent has offered no evi-dence that the maintenance employees have such a rela-tionship to any of the attorneys who speak for Respond-ent in labor relations. Indeed, the testimony shows thatthey do primarily maintenance-type work, includingcaring for the lawn and parking lot, cleaning the prem-ises, making deliveries, and filing. These activities canhardly be considered as assisting and acting in a confi-dential capacity to the Employer in connection withlabor relations. Even assuming that these maintenancepeople had some access to Respondent's labor relationsfile as Kaplan testified, "mere access to confidential ma-terial, albeit confidential labor relations material, is notsufficient to confer confidential status." Los Angeles NewHospital, 244 NLRB No. 157 (1979). Accordingly, theBoard at least has the authority to regulate the employ-ment relationship of the two maintenance employees andits jurisdiction over Respondent is fully warranted onthese facts alone.Respondent also alleges that the remaining unit em-ployees are confidential employees not because of theirrelationship vis-a-vis the labor relations of their own em-ployer, but because of their relationship vis-a-vis the laborrelations of Respondent's clients-clearly third parties.Respondent argues that its secretaries and other officeemployees have free access to information provided byclients who are involved in labor relations and points outthat if these employees were directly employed by housecounsel rather than independent lawyers their confiden-tial employee status would clearly be recognized. Thus,Respondent does not quarrel with the Board's definitionof confidential employees, which is limited to those em-ployees who "assist and act in a confidential capacity topersons who formulate, determine, and effectuate man-agement policies in the field of labor relations." B. F.Goodrich and Ford Motor Company, supra. It simply seeksto bring its employees under the umbrella of its clients'labor relations activities rather than its own. It is clear,however, that the Board's definition of confidential em-ployees does not apply where the employer seeks the ex-clusion of his employees on the basis of confidential rela-fionships with third parties. Thus, as the Board has statedin Dun & Bradstreet, Inc., 240 NLRB 162 (1979):4'[IJt is implicit in the rationale for finding a confi-dential status that such persons work in a confiden-tial capacity with someone who formulates, deter-mines, and effectuates labor relations policies fortheir own employer, not some other employer.Nor is there any reason to distinguish between theconfidential relationships of employees of a labor lawfirm and those of a nonlabor law firm. Respondentargues that a breach of confidentiality among its employ-ees would be more harmful than among those of a nonla-bor law firm because an employee might utilize confiden-tial information, acquired in the course of his employ-ment, concerning the labor relations of a client and di-vulge it to his union which, if it were affiliated with theunion representing the client's employees, could put theinformation to some objectionable use. Simply to recitethe hypothetical reveals the remote and speculativenature of the potential for a breach of confidentialitywhich would arguably be different in kind from thatwhich would exist in any other law firm. Thus, the riskthat labor law firm employees would be more prone tobreach confidentialities detrimental to clients does notjustify a broadly ranged declination of jurisdiction or anexception carved out of the Foley Decision solely withrespect to labor law firms. It is far more sensible toawait, on an ad hoc basis, specific collisions of employeerights and alleged breaches of confidentiality. Specific al-legations concerning the confidential employee status ofparticular employees may be dealt with as they arise. Asthe General Counsel points out, an employer-particular-ly this Employer-is able to cope with and remedybreaches of confidentiality with the imposition of disci-pline without conflicting with the requirements of theAct. For example, Respondent has issued written instruc-tions to its employees with respect to the need to main-tain confidentiality and Respondent is, of course, free todischarge or discipline employees who breach such con-fidentialities. Indeed, this prerogative was expressly re-served in the collective-bargaining agreement of the par-ties. Nothing in the Act or in its application precludes anemployer's nondiscriminatory and legitimate attempts topreserve confidential relationships.In these circumstances, I find that all of Respondent'semployees are not confidential employees. Two are notconfidential employees under any possible definitionEven if Respondent had asserted that the secretaries should bedeemed confidential because of their polsition with regard to Respond-ent's own labor relations, the evidence presented at the hearing wouldstill not sustain a finding of confidentiality Respondent has shown onlythat the secretaries have access to the files containing Ihe collecitse-bar-gaining agreement and perhaps other labor relations materials As statedabove, however, mere access to confidential information is not enoughThere must he an actual showing that the employee assisted and "actedilt a confidential capacity" % ith respect to "perr,ons aho formulate, deter-mine, and effectuate managemient policsel In the field of labor relation, "No such evidence has been presented and Respondent has thus failed tocarry its burden of proof on this point On the contrary. Kaplan testifiedthat he encouraged his secretaries to join the Union, thus suggesting alack of concern on his part that the secretaries might obtain confidentialinformation about Respondent's o(ln lahbor relatlins485 I)t:CISI()NS OF NATIONAL I.ABO()R REI .AlIONS B()ARD)since they are basically maintenance employees. The re-mainder of the employees are not confidential employeessimply because they may have access to confidential in-formation relating to the labor relations of a third partywho is not their employer. Thus. Respondent doesemploy people who are statutory employees. Nor isthere any sufficient policy reason for the Board to treatlabor law firms differently from other law firms in thisrespect. Accordingly, Respondent is subject to the juris-diction of the Board.Respondent also suggests that determination of thesubstantive issues presented, i.e., the 8(a)(2) allegations inthe complaint, is beyond the power delegated to theBoard by Congress because it implies regulation of thelegal profession, which is exclusively within the jurisdic-tion of the States, and that the Board's exercise of juris-diction would subject labor attorneys to conflictingstandards of conduct and limit the selection of clients.Respondent's argument in this respect is without merit.Respondent does not argue against jurisdiction overunfair labor practice allegations, for example, discrimina-tory discharge matters, which have nothing to do withthe selection of clients. The gravamen of the unfair laborpractice is that the Respondent violated the Act by rec-ognizing and bargaining with its client, and the Boardhas exclusive jurisdiction, under Section 10(a) of the Act,to adjudicate and remedy unfair labor practices of thistype. See National Licorice Company v. N.L.R.B., 309U.S. 350, 365 (1940). The Board's authority in this re-spect is paramount. Cf. Bethlehem Steel Company v. NewYork State Labor Relations Board, 330 U.S. 767 (1947);Joseph Garnet. et al.. t/a Central Storage and TransferCompany v. Teamsters, Local Union 776 (A.F.L.). 346U.S. 485 (1953); N.L.R.B. v. Nash-Finch Company, 404U.S. 138 (1971).Respondent further suggests that, in enacting the stat-ute, Congress failed to "specifically" consider the inclu-sion of labor law firms within the scope of the Board'sjurisdiction. Respondent's argument-which again distin-guishes between nonlabor law firms and labor lawfirms-is faulty. The cases it cites demonstrate that theSupreme Court has looked to the legislative history todiscern a specific intent to cover a particular industry orclass where inclusion of that group would present seriousconstitutional issues. For example, in N.L.R.B. v. TheCatholic Bishop of Chicago, 440 U.S. 490 1979, the Court,by a bare majority, pointed to first amendment problemswith respect to the assertion of jurisdiction over church-operated schools, even though private schools generallyare subject to the Board's jurisdiction. The Court viewedthe constitutional problems so grave that it found signifi-cant Congress' failure to specifically include church-op-erated schools within the coverage of the Act. No simi-lar underlying constitutional issues becloud assertion ofjurisdiction over labor law firms. Nor are labor law firmsany different from nonlabor law firms in their regulationby the States.5' It is well settled that the Board may assert jurisdictiln over classes ofemployers, even where they are locally regulated, so long as such asser-lion of jurisdiction does not result in unjust discrimination. See N L.R .Hv. larrah's Club. 362 F.2d 425. 427 (9th Cir 1966), cert denied 386 U.S.The remainder of Respondent's argument is in effectan argument against the assertion of jurisdiction over lawfirms and lawyers as such. All questions on this matterhave been answered and laid to rest by the Board's Deci-sion inl h.iley, and I am bound to follow that Decision.';111. I'III Al I l (l) UNIAIR I ABOR P'RAC I'ICFIA. The Faictr.Respondent's nonprofessional employees are represent-ed by the Union and have been for about 10 years. Themost recent collective-bargaining agreement between theparties was entered into on August 31, 1978, and is auto-matically renewable unless prior written notice is givento terminate and renegotiate the agreement. The recogni-tion clause in the agreement provides that the Union isthe sole bargaining agent for "those regular employeesperforming work for the employer other than work as anattorney, a paralegal, a law clerk, an investigator and su-pervisors as defined in the National L.abor Relations Act,as amended."The Union has approximately 120 members. The larg-est employers under contract with the Union are FloridaAdministrators, Inc. of Florida, and Florida Administra-tors, Inc. of Georgia, both of which are private sectoremployers which are in the business of administeringtrust funds and various other pension funds in Florida,Georgia, and other locations. Almost 42 percent (50) ofthe Union's members are employed by Florida Adminis-trators which is not represented by Respondent. Another17 percent (about 20) are employees of Respondent. Thebalance of the membership is comprised of individualsemployed by various south Florida labor organizationsand labor committees.Approximately half of the employers with whom theUnion has contracts are represented in legal matters byRespondent, the other half by other labor law firms. Allare unions or union-related entities.Sometime in the 1960's, the Union organized Respond-ent's employees and Respondent encouraged this effort.As indicated above, Respondent has had several collec-tive-bargaining agreements with the Union. For sometime and more particularly during the term of the 1977-78 agreement, the President of the Union was DonaldLavecchia, an employee of Respondent. Lavecchia is aparalegal investigator for Respondent. Since the effectivedate of the 1977-78 contract, Lavecchia's job classifica-tion has not been included in the contractual unit and hehimself is not covered by the contract.During this period, another employee of Respondent,Sharon Dranow, a secretary, was active in union matters915; S.L.R.BR. r Inglewodt PurA Cemncery A4sociution, 155 F2d 448, 450-451 o9th Cir 1966). cert. denied 384 U.S. 9510 A final argument by Respondent is that the Board lacks the prower toigrant the remedy sought. That argument is sprcalalive and unpersuasiveis a jurisdictlional argument fior it assumes that ;, particular finding will hemade and a particular remedy ordered. Moreover, insofar as it suggeststhat Ihe Hoard's order will "prevent the Respondent from servring aslegal counsel to the Union." Responldenl is in error il fact, the toard'sorder in this casw will be carefully tailored Ilo remedy the viltlaliolI foundand will simply present Respondent from recognizilmg and hargainingwith the Union which has heen fiund toi he incompetent to represrent itsVmployees.486 KAPI AN, SICKING, HEISSEN, LETCas a shop steward, an executive hoard member, and atrustee of the Union. In May 1978, Dranow was nomi-nated to run against Lavecchia for union president.Dranow challenged Lavecchia's eligibility on the groundthat he was not in the contractual unit and was a super-visor. Lavecchia denied he was ineligible and secured aletter from Kaplan clarifying his employment status. OnMay 3, 1978, Respondent wrote a letter to Lavecchiastating that Lavecchia was employed in a professionalrole with the law firm but was not a supervisor. Lavec-chia used the letter in his campaign to meet Dranow'schallenge.Shortly before the election, Dranow approachedKaplan and mentioned that she did not think that Lavec-chia was qualified or eligible to be union president. Shealso asked Kaplan to have Lavecchia withdraw his can-didacy. Kaplan refused.7Lavecchia won the election which was held on June 6,1978.On June 19, 1978, Dranow filed a charge alleging thatRespondent dominated the Union, interfered with it, andcontributed financial and other support to it in violationof Section 8(a)(2) of the Act. On July 3, 1978, an amend-ed charge was filed adding that Respondent discriminat-ed against Dranow for filing the original charge on June19.In the course of the Board investigation of Dranow'scharges, President Donald Lavecchia responded to theinquiry of a Board investigator as follows in a letterdated July 12, 1978:This will acknowledge receipt of your letterdated June 30th, 1978 and received by the under-signed on July 8th, 1978. 1 held off responding tothe letter due to the fact that Local 128 had its reg-ular monthly meeting last night and I wished tohear from the membership in regard to the matteras indicated in your letter.Let me first point out to you that the firm ofKaplan, Dorsey, Sicking & Hessen has representedLocal 128 for the past 10 years or so, especially inthe area of grievances filed by the Local.As for your questions, Kaplan, Dorsey, Sicking &Hessen DO in fact represent Local 128 and its mem-bership! At last nights meeting, the membershippresent overwhelmingly reaffirmed, by motion andformal vote, to continue to have K.D.S. & H. repre-sent us, especially in regard to the charges recentlyfiled by Sister Sharon Dranow.Mr. Dorsey is not the Local's attorney in the cur-rent problem and it is my understanding that Mr.Joseph Kaplan is representing the members and theLocal.Lavecchia also told the Board investigator that the onlyway he would answer questions would be if they weresubmitted in writing and submitted in advance. Lavec-chia said he was taking this position on the advice of hisI t credit Kaplan'% acounil of this c, on'creriation and I reject Dranovwu;testimony oin ihi, anld all other pointi, here her leslimony conflicts withthat of other witnesse,. Her iestinliony as infected with per,,orial hias.exaggeration, and confusionattorney and indeed one of Respondent's attorneys ad-vised Lavecchia to take this approach.It is also undisputed that Lavecchia and Kaplan spokeabout the charges filed against Respondent insofar asthey might have touched the Union. In this respectKaplan testified as follows:When the charge was filed by Sharon against thefirm, it was-I evaluated the charge as an attempton the part of Sharon to have the election set aside,the election that Don had won in the local union. Itappeared to me that that-that Sharon's act in filingthe charge would, therefore, have been antagonisticto the position of the union, which was our client.Kaplan also testified:But because I had, in my mind, assumed the posi-tion, for many years, being the union's attorney,when this subject came up, I freely discussed it withDonald, partly as a friend, partly as his employer,partly as the object of a charge partly as an attor-ney. It was difficult to separate. I couldn't distin-guish, in my own mind, exactly what role I wasplaying, but I didn't feel as though I was formallygiving any legal advice. There wasn't any neededbecause the charge was against us, in my opinion,the only thing that involved him was his continuingpresidency of the union, and I told him I didn'tthink he had anything to fear because we didn't doanything wrong.Kaplan further testified that he made no appearance onbehalf of the Union, but that:I did take the position we represented the unionduring these charges. I took that position, but it waslike saying that you have a title and a position with-out ever doing anything about it. It was my positionthat we had a right to represent the union. I can seeon reflection now that we should not have, but Ithink that is just a matter of choice--i don't thinkthat was a violation of the law. But we didn't doanything about it. We just, you know, took the po-sition we are the union's lawyer.On or about September 24, 1978, Sharon Dranow wasdischarged by Respondent. She filed an additional chargewith the Board alleging her discharge was unlawful andalso filed a grievance with Respondent under the appli-cable collective-bargaining agreement. Dranow prepareda grievance and submitted it through the Union. At thispoint, Kaplan began sensing that there might be someproblems in continuing to represent the Union. On Sep-tember 29, 1978, he sent Lavecchia a letter. The letterstated, in part, as follows:As you know from our prior discussions, we havetaken the position that it is legal and ethical for usto represent your Union in all matters except thosedirectly involving either our firm or our otherUnion clients. For an example, we withdres fromrepresenting your Union when you had a grievanceagainst one of our clients and we have recently4X7 4t'DECISIONS ()F NATIO()NAL L.AlOR RELATIONS B()ARKDwithdrawn in the grievance this employee of oursfiled against us on account of her recent discharge.But, we have not withdrawn our general represen-tation of your Union nor have we withdrawn whilethis employee's charges are pending since the Uniondid not support the employee's contentions of inter-ference in the election nor did it support her con-tention that it is a per se violation of the law for usto represent the Union.However, Kaplan suggested that "we secure the adviceof your International's attorney" to resolve what Kaplanbelieved might present "an appearance of impropriety."Thereafter, Respondent withdrew as the Union's counselwith respect to both the grievance and the Board pro-ceeding. After a meeting of the Union's executive boardon October 2, 1978, the Union hired William T. Colemanas its counsel in these matters.On October 18, 1978, the parties reached agreement ona settlement of the Dranow grievance which also includ-ed a provision that she withdraw her charges filed withthe Board with the exception of the charge that allegedthat Respondent "cannot represent" the "in Union laborrelation[s] matters." On October 20, 1978, Dranow,through the Union's counsel, Coleman, withdrew hercharges in a withdrawal request addressed to the Region-al Director. The withdrawal request included a "rider"which stated that the pending charges were withdrawnexcept insofar as they alleged Respondent violated theAct by performing legal services for and representingthe Union. The Regional Director approved the with-drawal except for the 8(a)(2) and (I) portion of thecharge. The complaint, which subsequently issued onJanuary 29, 1979, was limited to the narrow issue ofwhether Respondent's recognition of the Union, which italso represented as a client, violated the Act.It is conceded that Respondent represents the Union inall of its legal matters except those touching bargainingunit employees such as the presentation of grievances ornegotiations. There is no retainer agreement between Re-spondent and the Union and Respondent bills the Unionon an ad hoc basis for legal services. Respondent alsorepresents the Union's health and welfare fund in somematters.Specific evidence concerning the bargaining relation-ship between Respondent and the Union was sketchy.Apparently, outside of the Dranow charges and dis-charge which spawned not only these proceedings, butalso a grievance under the labor contract, the Union'srole was limited to negotiating the parties' collective-bar-gaining agreement. Lavecchia was the chief union nego-tiator but he had help from Dranow and a committee ofemployees. Kaplan was the primary spokesman for Re-spondent in negotiations and other labor relations mat-ters. Kaplan testified that very few grievances had beenfiled and that Lavecchia handled these grievances or anyquestions of contract interpretation. Sometimes the em-ployees would take grievances to the attorneys forwhom they worked and resolved them informally. TheUnion was not regularly represented by independentcounsel in its negotiations or its other encounters withRespondent. Both Kaplan and Lavecchia testified in aconclusionary fashion that Respondent never gave legaladvice to the Union-except in the most limited sense,after the charges were filed in this case, by telling La-vecchia that the 1978 election was valid-in matters in-volving bargaining unit employees. Lavecchia also testi-fied that, in the past, he used independent counsel in"conflict-of-interest situations," but such situations werenot specified or described in any meaningful detail. La-vecchia did testify that he received labor relationsadvice-gratis-from friends in the labor field.B. Discussion and .4nalysisI. The alleged broad theory of violation which isnot contained in the complaintThe General Counsel's brief alleges that Respondentviolated Section 8(a)(2) and (1) of the Act by its partisansupport of the incumbent union president in the intraun-ion election. This allegation was not part of the com-plaint in this case. The complaint was carefully drawn tonarrowly encompass only one issue (although stated intwo separate fashions in the complaint): Whether Re-spondent violated the Act by recognizing as bargainingrepresentative of its employees a union which it alsoserved as legal counsel. The operative paragraph of thecomplaint reads as follows:Since on or about December 20, 1977, and con-tinuing to date, Respondent has rendered, and isrendering. unlawful aid, assistance, and support tothe Union by:(a) Providing legal advice and representation inlabor relations matters to the Union.(b) Recognizing and bargaining with the Unionand entering into and enforcing a contract with theUnion, which Union is not legally competent torepresent its employees because the Union has re-tained the Respondent as its legal counsel.Certain evidence concerning the alleged participation ofRespondent in the intraunion election was offered intoevidence. Respondent consistently objected to evidencesuggesting a broader violation on the ground that it wasbeyond the complaint allegation. The evidence was re-ceived, over objection, as background in order to shedlight on the relationship between the Union and Re-spondent in connection with specific allegations in thecomplaint. The evidence was not taken to show a sepa-rate violation and the General Counsel never sought toamend the complaint to allege a separate violation.Indeed, recognizing the limited use of the evidence per-mitted by my evidentiary rulings, counsel for the Gener-al Counsel indicated on several occasions that she wouldattempt to amend the complaint to "bring back in thesethings that were previously withdrawn." But the GeneralCounsel did not do so. The General Counsel's attempt toresuscitate, in brief, what is the broader issue of tradi-tional 8(a)(2) interference or domination is improper.That issue was the subject of the original Dranowcharge which was withdrawn. Although the RegionalDirector's acceptance of the withdrawal preserved theutilization of the broader 8(a)(2) theory, the final issu-4X8 KAPLAN, SICKINGi HESSEN, ETCance of the complaint herein clearly abandoned thebroader theory.Nor was the matter fully litigated, as the GeneralCounsel suggests, simply because Respondent sought torebut any inferences of impropriety suggested by theGeneral Counsel's evidence. In recognition of my rulingthat the General Counsel's evidence was relevant to thespecific complaint allegations and not to some broaderissue of interference or domination, Respondent quiteproperly sought to refute any inference of illegalitywhich such evidence might suggest. However, it neverabandoned its position that the evidence could not be uti-lized to support a broad theory of violation. In short, theGeneral Counsel seeks to transform a respondent's effortto rebut certain background evidence as it might reflecton the issues specifically raised in a complaint into a con-tention that the matter was "fully litigated" so as topermit an unfair labor practice finding on that evidence.I reject the General Counsel's argument. To accept theargument would sanction a most serious violation of dueprocess. I therefore will not permit the General Counselto alter the complaint in the manner suggested.82. The theory alleged in the complaintThe Board has held, in a variety of situations, that anemployer violates Section 8(a)(2) and (1) of the Act byrecognizing and bargaining with a union which, byvirtue of an inherent conflict of interest, is not legallycompetent to represent the employees it purports to rep-resent. See St. Louis Labor Health Institute, 230 NLRB180 (1977), and cases there cited; and Centerville Clinics,Incorporated, 181 NLRB 135 (1970).In Bausch & Lomb Optical Company, 108 NLRB 1555(1954), the Board held that an employer did not violatethe Act by refusing to bargain with a union which wasengaged in a business which competed with that of theemployer. The Board stated that such a union was not a*"proper" representative of the employees within themeaning of the Act and set forth the view that the unionmust approach the bargaining table "with the single-minded purpose of protecting and advancing the interestsof the employees who have selected it as their bargainingagent, and there must be no ulterior purpose." Id. at1559, 1562.In Oregon Teamsters' Security Plan Office, etc., 119NLRB 207 (1957), the Board, in reliance upon Bausch &Lomb, supra, provided, as a remedy for various viola-tions of the Act, that certain employers affiliated with orconnected with the Teamsters could not recognize andbargain with one of the respondent unions. The Boardstated that where "a union has allegiances which conflictwith [the basic purpose of protecting and advancing theinterests of employees it represents, such a union cannot]be a proper representative of employees." 119 NLRB at211-212. The Board found that the union was "not com-petent to bargain with itself concerning the terms of em-ployment of its own employees." Nor could there be anyeffective collective bargaining by that union for the em-" I have. of course, considered the evidence concerning Respondent'salleged participation in the union election as it has some relevance to Iheconflici-of-interesl problems inherent in Respondent's reioguiliion of itsclient as the representatile of its employeesployees of other respondents "in view of the commonbond" the union and the other respondents had with "theTeamsters organization." Ibid.In Centerville Clinics. Inc., 181 NLRB at 140, theBoard held that an employer which recognizes and bar-gains with an organization not legally competent to rep-resent its employees violates Section 8(a)(2) and (1) ofthe Act, citing an earlier case, Seafarers' InternationalUnion of North America, 138 NLRB 1142 (1962). As inthe situation of an employer who recognizes and bar-gains with a minority union, the act of recognition of aunion incompetent to represent the employees because ofa conflict of interest, in and of itself, provides such aunion an intolerable aura of legitimacy under Section8(a)(2) of the Act. Cf. International Ladies' GarmentWorkers' Union v. IV.L.R.B., 366 U.S. 731, 738 (1961).In Centerville, the Board found the union to be dis-qualified because of the conflict of interest presented bythe fact that the employer's board of directors was com-posed of representatives from unions which bargainedfor a trust fund that provided revenues for the employ-er's clinic. Thus, as the Board found, high-ranking offi-cials of the unions "sat on opposite sides of the bargain-ing table." Id. at 140. The Board in Centerville also reliedon N.L.R.B. v. David Buttrick Company, 361 F.2d 300,309 (Ist Cir. 1966), a case in which the First Circuitstated that, where there is the potential, the "tempta-tion," to abuse the trust between the union and its mem-bers, the danger of a conflict of interest exists and proofof actual abuse of this trust is not required.Finally, in St. Louis Labor Health Institute, 230 NLRB180, the Board found a violation of Section 8(a)(2) and(1) of the Act where an employer signed a collective-bargaining agreement with a union "not qualified" to actas bargaining representative because the president of theunion was the chief negotiator for the employer. Theevidence showed that the employer administered themedical and hospital plans provided to members of theunion under its bargaining agreements.9The Board'sremedy in St. Louis Labor Health Institute was an orderthat the employer withdraw and withhold recognitionfrom the union. Id. at 180, 183.In accordance with the above authorities, I find hereinthat, so long as the Union retains, as its counsel andagent, an employer whose employees it represents in col-lective bargaining, it is incapable of approaching "thebargaining table with the single-minded purpose of pro-tecting and advancing the interests of the employees whohave selected it as their bargaining agent." Bausch &Lomb Optical Co., supra at 1559. Thus, the Union maynot, with this encumbrance, represent its agent's employ-ees. The employer-agent, in this case Respondent, wasunder a duty, when confronted with a situation where itwas called upon to recognize or bargain with a unionwhich was in effect, its principal, to cease bargaining andU The Board cited with approval Nassau & Suffoik Contractors .4ssoc-anion, lc. , 118 NL.RB 174. 187 (1'57). a case which involved supervisoryparticipation on the union side of the bargaining table In .Vassau, theBoard found that. where an employer dealt with a union negotiatingcommittee which included its own agents and thus acquiesced in such anarrangement. the employer "interfered with the administration of theLnion" in siolation or Sec 8(a)(2) and I ) of the Acl48X9 DECISIONS OF NATIONALI LABOR RELATIONS BOARDwithdraw recognition. Respondent's failure to do so re-sulted in a violation of Section 8(a)(2) and (I) of the Act.The Union herein is represented in labor and otherlegal matters by Respondent. In these matters Respond-ent is its agent. Both the Union and Respondent regardRespondent as the Union's lawyer. Respondent's contin-ued representation of the Union in labor matters andother areas of law gives Respondent the authority, asagent for the Union, to influence the Union in a broadrange of matters, including the makeup of the Union's of-ficers, its financial dealings, and the legality of its charterand bylaws. Such representation and influence necessar-ily infringes on the Union's capacity to treat Respondentas an adversary in advancing the interests of the employ-ees it represents.Respondent's representation of the Union as describedabove presents an inherent conflict of interest. TheUnion sits across the bargaining table from its agent andRespondent sits across from its principal. The tendencyof each to compromise its position based on the viewthat their agency or business relationship is more impor-tant than their separate interests is too great a risk tosanction when applying the Act to their relationship.Such a compromise would sacrifice the interests of theemployees either because the Union might succumb tothe wishes or needs of its agent, the Employer, ratherthan the employees it represents, or because the Employ-er, the Union's law firm and agent, has such a control orinfluence over the Union's affairs, in terms of the legaladvice it might give or refrain from giving, that the lat-ter's freedom to fully press for benefits and concessionsfrom the Employer would be inhibited. As in the con-flict-of-interest cases discussed above, the Employerherein is so closely connected to the Union seeking torepresent its employees that the Union cannot approachthe bargaining table "with the single-minded purpose ofprotecting and advancing the interests of the employeeswho have selected it as their bargaining agent." Bausch& Lomb, supra. Surely a union which retains the employ-er as its lawyer in labor matters is as infected with thesame or greater conflicts of interest as the union whichcontrols the board of directors of an employer withwhom it bargains or which bargains through a supervisorof the employer. Thus, the act of recognition and bar-gaining with such an encumbered union is violative ofSection 8(a)(2) and (1) of the Act.Respondent asserts that it did not represent the Unionin bargaining unit matters because such representationwould have involved a clear conflict of interest underthe Canons of Ethics. Although there is no evidence thatRespondent filed an appearance on the Union's behalf orprepared memoranda or otherwise billed the Union forits time or advice on bargaining unit matters, this doesnot diminish the conflict of interest presented by Re-spondent's continued role, specifically acknowledged byKaplan and Lavecchia, as the Union's counsel as a gen-eral matter. It would be naive to believe that Respond-ent's role as the Union's counsel has no influence uponthe parties' dealings with each other in bargaining unitmatters simply because no court appearances or billablecounseling is provided in bargaining unit matters. Such aclear distinction in the role of Respondent as the Union'scounsel is neither realistic nor established in this record.There is no evidence, for example, that the Union con-sulted independent counsel during collective-bargainingnegotiations or other encounters with Respondent as em-ployer before an actual case or grievance arose. Therecord is silent on the issue of who drafted the collec-tive-bargaining agreement, but it is likely that one of Re-spondent's lawyers-who was also the Union's lawyer-did so. And there was no evidence of a specific restraintor disclaimer in the parties' attorney-client relationshipconcerning representation of the Union in bargainingunit matters. In these circumstances, it would be naturalfor the Union to regard Respondent as its law firm inbargaining unit matters, as in all labor matters, notwith-standing that no specific case or dispute arose in whichRespondent would be called upon to act as counsel. '0In short, both the bargaining relationship and the at-torney-client relationship exists side by side at all times.The losers are apt to be the employees who are repre-sented by the client-union.Concrete examples of the conflict-of-interest problemsinherent in the relationship of the Union and Respondentare presented on this record. When the Dranow disputefirst surfaced, the Union made no immediate effort toobtain independent counsel. It clearly considered Re-spondent as its counsel, as Lavecchia bluntly stated tothe Board agent investigating the Dranow charges. Theunion membership actually voted to retain Respondent asits counsel. After the initial charge, subsequent allega-tions were made concerning Respondent's discriminationagainst Dranow. At this point Respondent's interestswere incompatible with those of its client, the Union.After her discharge, the Union had a duty to representDranow in her dispute with Respondent. Lavecchia con-sulted with Kaplan and apparently another lawyer withRespondent. They suggested that his election victoryover Dranow was valid and that he should answer ques-tions from the Board agent only in written form and inadvance. Attorney Kaplan's letter to the Union, as wellas his frank testimony indicating a discomfort in servingthe Union as counsel as the Dranow case developed, re-veals the dilemma posed when a law firm's role as anemployer clashes with its role as counsel to its own em-ployees' union. Although Respondent did eventuallywithdraw as the Union's counsel, the question of wheth-er and when the law firm employer was to remove itselffrom such a conflict remained in the hands of the lawfirm, here, Respondent. Employees are not likely toobtain the benefits of an uninhibited bargaining repre-sentative when it passively acquiesces in the determina-tion of the employer-its lawyer and agent-as towhether and when a conflict of interest arises. As aptlypointed out in the General Counsel's brief, it is not oftenclear when a possible conflict of interest arises and theunion, as client, is often unable, because of a natural reli-ance on its counsel, to determine the existence or theextent of a conflict of interest. Another example in this" I regard implausible and unpersuasive the suggestion in Lavecchia'stestimliny that his reliance on friends in the labor field for advice onlabor relations maltters provided a sufficienl barrier against the potentialfor compronising employee inleresis490 KAPLAN, SICKING, HESSEN, ETC.record of conflict-of-interest problems is presented byRespondent's role in resolving the status of the leadingUnion spokesperson, President Lavecchia. When his eli-gibility for union president was challenged by Dranow,Respondent gave an opinion-in letter form-that La-vecchia was not a supervisor and therefore eligible torun for office. There is a real question whether Respond-ent was acting as an employer or the Union's counsel ingiving what was obviously a legal opinion. I 'The tendency of such conflicts and ambiguities toimpact upon the relationship between a bargaining repre-sentative and an employer necessarily diminishes thefocus and attention the former gives to the employees itis charged with representing. Accordingly, I find thatthe Union is not qualified to represent Respondent's em-ployees. By recognizing and bargaining and entering intoand enforcing a contract with the Union, Respondentviolated Section 8(a)(2) and (I) of the Act.'2CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and the Board may properlyassert jurisdiction over Respondent.2. The Union is not competent or qualified to act ascollective-bargaining representative of Respondent's em-ployees.3. By recognizing, bargaining with, and entering intoand enforcing a collective-bargaining agreement with theUnion, which is not legally competent to represent itsemployees, Respondent has violated Section 8(a)(2) and(I) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend a cease-and-desist order and affirmative remedies consistent with St.Louis Labor Health Institute, supra. 13" No contention was made by the General Counsel that Lavecchiawas a supervisor and the issue was not litigated12 In view of my disposition of the case, I do not specifically pass onthe General Counsel's complaint allegation that Respondent has violatedthe Act by serving as legal counsel to the Union. I do not view this alle-gation as being separate and distinct from the allegation that Respondentrecognized and bargained with an incompetent union which was also partof the complaint and which I have found was sustained I do note, how-ever, that, in support of its "legal counsel" theory, the General Counselrelies oil a number of cases-some involving interference, some domina-tion-which hold that depending on all the circumstances, an employer'sadvice to a labor organization concerning an attorney or other mattersmay constitute evidence of unlawful assistance. Those cases are distin-guishable because this case was not heard on a broad interference ordomination theory. It is well settled that an employer who deals at arm'slength with a lawfully established bargaining representative may provsidesome kinds of assistance simply as a result of "friendly cooperation grow-ing out of an amicable labor-management relationship." Dequesne Univer-irty of the Holy Ghosi, 198 NLRB 891 (1972)i:' Once the encumbrance of being represented by an unqualified unionis removed, the employees may operate from a clean slate They mayUpon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER'4The Respondent, Kaplan, Sicking, Hessen, Sugarman,Rosenthal & Zientz, Miami, Florida, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Recognizing or bargaining with the Union as theexclusive collective-bargaining agent of any of its em-ployees so long as it represents the Union as a client.(b) Maintaining or giving any force or effect to anycollective-bargaining agreement, oral or written, with theUnion, provided that nothing in this Order shall requireRespondent to rescind, vary, or abandon any wages,hours, seniority, or other substantive feature of its rela-tions with its employees established pursuant to any con-tract, agreement, or understanding, or to prejudice theassertion by the employees of any rights acquired bythem thereunder.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed to them by Section 7 of the Act.2. Take the following affirmative action which is nec-essarily to effectuate the policies of the Act:(a) Withdraw and withhold all recognition from theUnion as the exclusive collective-bargaining representa-tive of its employees.(b) Post at its premises in Miami and West PalmBeach, Florida, copies of the attached notice marked"Appendix."'s Copies of said notice, on forms providedby the Regional Director for Region 12, after being dulysigned by its authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.choose or reject a bargaining representative which is not intimately in-volved with the Employeri4 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes'' In the esent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant To A Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "131l(c Notify the RegionalDirector for Region 12, in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to comply herew ith491